In an action, inter alia, for a judgment declaring Local Laws, 1983, No. 1 of Incorporated Village of Centre Island invalid, plaintiff appeals from a judgment of the Supreme Court, Nassau County (Wager, J.), entered October 23, 1983, as amended by order dated December 19, 1983, which, upon the motion of the village defendants for a judgment during trial pursuant to CPLR 4401, declared that the village defendants enacted the law “after due deliberation and investigation to accomplish a lawful legislative purpose and in so doing acted in good faith, reasonably and not arbitrarily or capriciously”.
Judgment, as amended, affirmed, with costs.
The evidence establishes that Special Term correctly determined that there was no basis for the claim that the enactment of the local law was in any respect improper. Mangano, J. P., Gibbons, Bracken and Niehoff, JJ., concur.